Name: Council Regulation (EU) NoÃ 768/2010 of 26Ã August 2010 laying down the weightings applicable from 1Ã July 2009 to the remuneration of officials, temporary staff and contract staff of the European Union serving in third countries
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  executive power and public service;  cooperation policy;  monetary economics
 Date Published: nan

 31.8.2010 EN Official Journal of the European Union L 228/1 COUNCIL REGULATION (EU) No 768/2010 of 26 August 2010 laying down the weightings applicable from 1 July 2009 to the remuneration of officials, temporary staff and contract staff of the European Union serving in third countries THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 336 thereof, Having regard to the Staff Regulations of Officials of the European Communities and the Conditions of employment of other servants of the Communities laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular the first paragraph of Article 13 of Annex X thereto, Having regard to the proposal from the European Commission, Whereas: (1) It is necessary to take account of changes in the cost of living in countries outside the Union and to determine accordingly the weightings applicable from 1 July 2009 to remuneration paid in the currency of the country of employment to officials, temporary staff and contract staff serving in third countries. (2) The weightings in respect of which payment has been made on the basis of Council Regulation (EC) No 613/2009 (2) may lead to retrospective upward or downward adjustments to remuneration. (3) Provision should be made for back-payments in the event of an increase in remuneration as a result of the new weightings. (4) Provision should be made for the recovery of sums overpaid in the event of a reduction in remuneration as a result of the new weightings for the period from 1 July 2009 to the date of entry into force of this Regulation. (5) Provision should be made for any such recovery to be restricted to a period of no more than 6 months preceding the date of entry into force of this Regulation and for its effects to be spread over a period of no more than 12 months following that date, as is the case with the weightings applicable within the European Union to remuneration and pensions of officials and other servants of the European Union, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 2009, the weightings applicable to the remuneration of officials, temporary staff and contract staff of the European Union serving in third countries payable in the currency of the country of employment shall be as shown in the Annex. The exchange rates for the calculation of such remuneration shall be established in accordance with the rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3) and shall correspond to 1 July 2009. Article 2 1. The institutions shall make back-payments in the event of an increase in remuneration as a result of the weightings shown in the Annex. 2. The institutions shall make retrospective downward adjustments to remuneration in the event of a reduction as a result of the weightings shown in the Annex for the period from 1 July 2009 to 31 August 2010. Retrospective adjustments involving the recovery of sums overpaid shall be restricted to a period of no more than 6 months preceding 31 August 2010. Recovery shall be spread over a period of no more than 12 months from that date. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 August 2010. For the Council The President S. VANACKERE (1) OJ L 56, 4.3.1968, p. 1. (2) OJ L 181, 14.7.2009, p. 1. (3) OJ L 248, 16.9.2002, p. 1. ANNEX PLACE OF EMPLOYMENT Weighting July 2009 Afghanistan (1) 0 Albania 73,9 Algeria 76,5 Angola 115,8 Argentina 57,1 Armenia 68,7 Australia 102,3 Azerbaijan 93,7 Bangladesh 50,8 Barbados 111 Belarus 61,5 Belize 65,9 Benin 93,1 Bolivia 58,4 Bosnia and Herzegovina (Banja Luka) 62,5 Bosnia and Herzegovina (Sarajevo) 73,2 Botswana 53,2 Brazil 87,4 Burkina Faso 95,8 Burundi (1) 0 Cambodia 71,5 Cameroon 95,6 Canada 74,6 Cape Verde 73,1 Central African Republic 106,7 Chad 122,8 Chile 61,9 China 85,6 Colombia 76 Congo (Brazzaville) 118,2 Costa Rica 75,1 CÃ ´te d'Ivoire 99,5 Croatia 92,3 Cuba 83,2 Democratic Republic of the Congo (Kinshasa) 125,3 Djibouti 97,1 Dominican Republic 64,4 Ecuador 70,3 Egypt 39,2 El Salvador 70,2 Eritrea 50,1 Ethiopia 83,8 Fiji 61,9 Former Yugoslav Republic of Macedonia 68,1 Gabon 104,4 Gambia 60,7 Georgia 86,5 Ghana 53,1 Guatemala 75,5 Guinea (Conakry) 63,5 Guinea-Bissau 107,7 Guyana 59,3 Haiti 107,4 Honduras 70,2 Hong Kong 95 India 54,5 Indonesia (Banda Aceh) 51,2 Indonesia (Jakarta) 74,3 Iraq (1) 0 Israel (Tel Aviv) 102,5 Jamaica 84,8 Japan (Tokyo) 126,3 Jordan 81,5 Kazakhstan (Almaty) 76,3 Kazakhstan (Astana) 68,1 Kenya 75,1 Kosovo (Pristina) 54,6 Kyrgyzstan 85,9 Laos 85,7 Lebanon 81,9 Lesotho 57,3 Liberia 90,8 Madagascar 83,9 Malawi 76 Malaysia 70,1 Mali 84,9 Mauritania 61,1 Mauritius 69,7 Mexico 65,1 Moldova 64,3 Montenegro 68,1 Morocco 76,1 Mozambique 73,4 Namibia 71,2 Nepal 77,7 New Caledonia 125,9 New Zealand 86,4 Nicaragua 55,5 Niger 85,9 Nigeria 87,5 Norway 125,2 Pakistan 43,9 Panama 57,6 Papua New Guinea 94,2 Paraguay 66,5 Peru 75,1 Philippines 62,7 Russia 97,1 Rwanda 84,6 Samoa 70,5 Saudi Arabia 85,2 Senegal 90,3 Serbia (Belgrade) 66,5 Sierra Leone 75,1 Singapore 97,3 Solomon Islands 90,3 South Africa 57,5 Southern Sudan (Juba) 91,6 South Korea 82,8 Sri Lanka 62,9 Sudan (Khartoum) 52,5 Suriname 45,9 Swaziland 58,2 Switzerland (Geneva) 109,5 Switzerland (Berne) 109 Syria 77,1 Taiwan 76,6 Tajikistan 56,9 Tanzania 67,6 Thailand 55,6 Timor Leste 67,8 Togo 87,9 Trinidad and Tobago 74,6 Tunisia 68,7 Turkey 76,6 Uganda 63,4 Ukraine 75,1 United States (New York) 92 United States (Washington) 87,4 Uruguay 71,3 Uzbekistan 50,9 Vanuatu 102,2 Venezuela 92,4 Vietnam 47,4 West Bank  Gaza Strip 100,7 Yemen 66,6 Zambia 49,2 Zimbabwe (1) 0 (1) Not available.